PER CURIAM.
The referee’s determination that appellant’s illness required her to leave her employment was a finding of fact. The Unemployment Appeals Commission may only reverse those findings “where there is no competent, substantial evidence in the record to support the appeals referee’s decision.” Campeanu v. Florida Unemployment App. Comm’n, 629 So.2d 1015, 1016 (Fla. 4th DCA 1993). We hold that the record contains sufficient competent, substantial evidence to support the referee’s decision and that appellant is entitled to benefits as ordered by the referee. Accordingly, we reverse the decision of the Unemployment Appeals Commission and remand for further proceedings.
REVERSED AND REMANDED.
GLICKSTEIN, DELL and WARNER, JJ., concur.